Case 3:21-cr-00162-JLS Document 36 Filed 03/29/21 PageID.101 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                     HONORABLE JANIS L. SAMMARTINO
11   UNITED STATES OF AMERICA,                CASE NO.: 21CR0162-JLS
12                      Plaintiff,
                                              ORDER GRANTING JOINT MOTION
13         v.                                 TO CONTINUE MOTION
                                              HEARING/TRIAL SETTING
14   TEOBALDO PUENTE,
15                      Defendant.
16
17
18         Pursuant to the joint motion, IT IS HEREBY ORDERED that the Motion
19   Hearing/Trial Setting currently set for April 2, 2021 at 1:30 p.m. be continued to
20   May 7, 2021 at 1:30 p.m. before Honorable Janis L. Sammartino. Defendant shall
21   file an acknowledgement of the new hearing date by April 16, 2021.
22         For the reasons set forth in the joint motion, the court finds that time is
23   excluded in the interests of justice and pursuant to 18 U.S.C. §3161(h)(1)(D).
24         SO ORDERED.
25
     Dated: March 26, 2021
26
27
28

                                                                          21CR0162-JLS
